Morris, C.
The appellant brought this suit against the appellees to recover damages for injuries alleged to have been caused by the negligent and wrongful acts of the appellees.
The complaint is in two paragraphs. The first states that the appellees, on and prior to the 4th day of June, 1878, caused to be placed and maintained in one of the public streets of the city of Huntington, known as Fort Wayne street, a portable steam engine, thereby, in violation of an ordinance of said city, which is set out and made part of this paragraph, partially obstructing the passage of persons and teams along and upon said street; that said portable engine, so placed and maintained in said street, was liable to frighten teams being driven along the same; that, on said day, the appellant’s team, hitched to a wagon, while on said street, took fright at said engine so unlawfully placed and maintained by the appellees on said street as aforesaid, and, in spite of the appellant, who was in said wagon and driving said team, and without fault on his part, became unmanageable and ran away with great speed- and violence, throwing the appellant from his said *148wagon, with great force and violence, whereby-he was greatly and permanently injured and crippled for life, etc., to his damage $4,000.
The second paragraph of the complaint was similar to the first, though stating the facts in greater detail, and omitting the oTdinance of said city set out in the first paragraph.
The defendants appeared and demurred separately to each paragraph of said complaint. The demurrers were overruled.
The appellees then filed a general denial to the complaint, and the case was submitted to a jury for trial, who returned a verdict against .the appellees and in favor of appellant, for $900, and the following answers to the following interrogatories, properly submitted to them by the court, at the instance of the appellees.:
“1. Was the plaintiff's team in the'habit of running away? Ans. No.
“ 2. Had both of the horses that plaintiff was driving previously run off? Ans. Yes.
“ 3. Had plaintiff's team tried to run off almost immediately previous to the time plaintiff complains of in this cause? Ans. No.
“4. Did the plaintiff see the portable engine before he was near to it, and in time to have avoided the danger? Ans. Yes; but apprehended no danger.
“ 5. Did the portable engine possess any qualities calculated to scare a team that was not disposed to frighten? Ans. Yes.
’ “ 6. Did the foot-crossing of the street and the rattling and jamming forward of the plaintiff's load of staves, in crossing the same, tend to scare and frighten plaintiff’s team ? Ans. Yes, it added more fright to the team.
“ 7. Was not the plaintiff's injury caused by his jumping off his loaded wagon ? Ans. Yes.
“ 8. Would plaintiff likely have been hurt so badly, had he remained upon his a vagón and load? Ans. Do not know.
“ 9. Would an ordinarily prudent man have jumped off of *149his wagon when going at the rate of speed the plaintiff’s team was? Ans. Yes, in like circumstances.”
The appellees moved the court for judgment upon the special findings of the jury, on the grounds, as stated in the motion, “ that the special findings are inconsistent with the general verdict of the jury, and show that the plaintiff contributed to his injury.” The court, over the objection of the appellant, sustained the motion and rendered judgment for the appellees, to which the appellant properly excepted.
The appellant moved the court for judgment in his favor upon the general verdict, which motion was overruled, and he excepted.
The appellant also moved the court for a new trial, on the ground that the court erred in overruling his motion for judgment upon the general verdict. It can hardly be believed that the appellant in fact desired a new trial. However this may be, his motion states no cause for which a new trial could be granted, and it will not be further noticed.
Are the special findings of the jury inconsistent with the general verdict?. It will not be pretended that the answer to the first, third, fifth or ninth interrogatories is at all in conflict with the general verdict. By their answers to those interrogatories, the jury find that the appellant’s team was not in the habit of running off; that said team had not, immediately before the accident, tried to run off; and that the appellees’ engine was calculated to scare teams not disposed to be frightened. Nor is there anything in these answers that shows, or tends to .show, negligence on the part of the appellant.
The answer to the second interrogatory stated that the horses of the plaintiff had both run off; but when, and under what circumstances, is. not stated. There is nothing wrong in driving a team along the streets of a town - or city, which had, years before, run away. Nor is there anything in such use of such a team, from which negligence can be inferred. Though the horses may have, many years before, run away, the team, at the time of the accident, may have -been gentle *150and easily managed. There is nothing in the answer to the second interrogatory inconsistent with the general verdict, or that, taken in connection with the general verdict, shows the appellant to have been guilty of contributory negligence. Foshay v. Town of Glen Haven, 25 Wis. 288 (3 Am. R. 73).
In answering the fourth interrogatory the jury find that the appellant saw the portable engine in the street in time to have avoided it, but that he apprehended no danger. Believing, as the jury find the appellant did, that there was no danger in driving his team along the street and past the engine improperly placed in the street by the appellees, he was not guilty of negligence in attempting to do so. For aught that appears, he was driving the team with due care and had it under his control. The mere fact that he could see the engine in the street did not impose upon him the duty of abandoning the street, or of stopping to inspect the engine, and determine, at his peril, whether it would probably frighten his team. Jones v. Housatonic R. R. Co., 107 Mass. 261; Reeves v. Delaware, etc., R. R. Co., 30 Pa. St. 454; Humphreys v. Armstrong County, 56 Pa. St. 204. The appellant, though, he saw the engine, was not bound to anticipate all the perils to which he might be exposed in driving past it, or to refrain absolutely from pursuing his usual course on account of unseen and unknown, though probable', risks. Some risks, such as arise from obstructions in highways, are taken constantly by the most prudent of men, and where, as in this case, the party pursues the usual course, believing it to be safe, he is not guilty of contributory negligence. It was a question for the jury, and by their general verdict they have found upon this point in favor of the appellant, and with it this special finding is not irreconcilable, or necessarily inconsistent.
To the sixth interrogatory the jury answered, that the foot-crossing on the street, and the "jamming forward ” of the load of staves, added to the fright of the team. The loading of the appellant’s wagon with staves was not an act of negligence on his-part, and that the running of the team, the rapid *151motion of the wagon, and the consequent rattling of the staves, and the displacement of the load, should have added to the fright of the team, is probable; but, as this was the result of the original fright caused by the wrongful act of the appellees, the appellant should not be held responsible.
There is nothing in this answer inconsistent with the general verdict, or that shows negligence on the part of the appellant.
In answer to the seventh interrogatory, the jury say that the appellant’s injury was caused by his jumping from his wagon. But this must be taken in connection with the general verdict. It is not to be expected that a person, acting under the excitement and confusion of mind incident to the appellant’s situation; will always be able to do the best thing that, under the circumstances, could possibly be done. If he acts as ordinarily prudent men would act in view of the emergency, that is all the law requires. There is nothing, therefore, in this finding inconsistent with the general verdict. The special answer to the ninth interrogatory, which is upon this point the same as the general verdict, finds that a prudent man, acting under the same circumstances, would have done just what the appellant did. Eldridge v. Long Island R. R. Co., 1 Sandf. 89; Ingalls v. Bills, 9 Met. 1; Railroad Co. v. Aspell, 23 Pa. St. 147; Frink v. Potter, 17 Ill. 406.
There is nothing in the answer to the eighth interrogatory. The jury say that they do not know that the appellant would have been so badly injured had he not jumped from the wagon; this is all.
The answers to the interrogatories, taken singly or collectively, are consistent with the general verdict, and do not show that the appellant was guilty of contributory negligence.
Per Curiam. — It is ordered, upon the foregoing opinion, that the judgment below be reversed, at the costs of the appellees, and that the court be instructed to render judgment upon the general verdict in favor of the appellant and against the appellees, for the amount found by the jury, with interest *152thereon from the return thereof until judgment shall be rendered in accordance with this instruction.